PER CURIAM.
Petitioner is granted a belated appeal of the June 13, 2013, judgment and sentence in Duval County Circuit Court case number 16-2013-CF-000120-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for *483appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PADOVANO, WETHERELL, and MAKAR, JJ., concur.